          Case 3:17-cv-01328-SB        Document 37      Filed 05/12/20    Page 1 of 2




Nancy J. Meserow, OSB# 820895
njm@meserolaw.com
Law Office of Nancy J. Meserow
7540 S.W. 51st Ave.
Portland, Oregon 97219
Ph. 503-560-6788
Fax 503-954-1517
Plaintiff’s Attorney
njm@meserolaw.com


                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF OREGON


SONJA FRETWELL,                                                     Case No. 3:17-cv-01328-SB
                      Plaintiff,
                                                              ORDER FOR ATTORNEY FEES
          v.                                                      UNDER 42 U.S.C § 406(B)
NANCY A. BERRYHILL, Acting
COMMISSIONER SOCIAL SECURITY
ADMINISTRATION,

                        Defendant.



        Pursuant to U.S.C. § 406(b), reasonable attorney fees in the amount of $18, 505.25 are

hereby awarded to Plaintiff’s attorney, Nancy J. Meserow. Previously this Court awarded

Plaintiff EAJA fees in the amount of $12, 971.88 which were paid by the government. When

issuing the 406(b) fee check to Ms. Meserow, the Agency is therefore directed to subtract the

amount paid as EAJA fees, and send to Ms. Meserow the balance remaining of the $18, 505.25

attorney fees hereby ordered, by check payable to Nancy J. Meserow in the amount of $5,533.37,

sent to her office:

                        Nancy J. Meserow
                        c/o Law Office of Nancy J. Meserow
                        7540 S.W. 51st Avenue
                        Portland, Oregon
                        97219
         Case 3:17-cv-01328-SB         Document 37      Filed 05/12/20   Page 2 of 2




 Any withheld amount then remaining from Plaintiff’s awarded benefits should be released to

Plaintiff by Defendant as soon as practicable.

                                12th
       IT IS SO ORDERED this _______________           May
                                             day of ____________, 2020.




                                                 ________________________________
                                                 STACIE F. BECKERMAN
                                                 U.S. MAGISTRATE JUDGE
